DETAILED ACTION
The following Office Action is in response to the Amendment filed on January 20, 2021.  Claims 3-8 and 22-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections under 35 U.S.C. § 103” section of the Applicant’s Response filed on January 20, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant states that it is unclear what the examiner is referring to with regards to the Cully reference teaching the “second major diameter being less than the first major diameter in an uncompressed state”, specifically with regards to note included in the rejection of “before deflection of the filter element support; OA Figure 2 | [¶ 0089]”.  
The examiner would like to clarify that this note is referring to the OA Figure 1 included in the Non-Final Office Action filed on September 21, 2020, and mistakenly referenced a non-existent OA Figure 2.  This has been corrected in the Office Action below.  The reference to “before deflection” is referring to [¶ 0089] of the Cully reference which states that “compressive load 100 causes a frame portion… to deflect outwardly”.  Figure 13 of the Cully reference, and thus the annotated version of the figure (OA Figure 1) shows the configuration of the struts before deflection caused by the compressive load, and thus shows an unconstrained, or unstressed configuration of the struts and filter (looped struts are identified as being in unconstrained configurations in all other embodiments as well, i.e. [¶ 0045, 0055]).  Before the element support portion (32) is deflected outwardly (102), the struts will define a first major diameter 

Claim Objections
Claims 23 and 31 are objected to because of the following informalities:  Line 2 of both claims recite the phrase “support member are”, wherein the word “member” should be plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 7621935, hereinafter Saito) in view of Cully et al. (US 2004/0093012, hereinafter Cully).
Concerning claims 22 and 24, the Saito et al. prior art reference teaches a filter assembly (Figure 1; 2) comprising: a filter (Figure 1; 4) comprising: a proximal portion comprising a plurality arcuate shape of the struts) to a contact with another support member of the plurality of support members at the wire tether (Figure 1; 6), but it does not explicitly teach the second major diameter being less than the first major diameter.
However, the Cully reference teaches a filter assembly comprising a filter (Figure 13; 30) comprising: a proximal portion comprising a plurality of support members in the form of looped struts (Figure 13; 34) having a first major diameter (See OA Figure 1 below); and a distal portion comprising a mesh (Figure 13; 40) having a proximal-most opening with a second major diameter (See OA Figure 1 below); and a wire tether (Figure 13; 36), wherein the second major diameter is less than the first major diameter in an unstressed state (before the compressive load and resultant deflection of the filter element support, therein defining an unstressed state; OA Figure 1 | [¶ 0089]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second major diameter of the Saito reference be less than the first major diameter as in the Cully reference to provide a deflection of the plurality of support members, therein improving the sealing between the filter and the vessel wall and further reducing the advertent passage of emboli (Cully; [¶0089]).


    PNG
    media_image1.png
    448
    653
    media_image1.png
    Greyscale

OA Figure 1

Concerning claims 3 and 25, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches the mesh comprising a conical shape (Figure 1; 4).
Concerning claims 4 and 26, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches the support members comprising a plurality of wires (Figure 1; 3).
Concerning claims 5 and 27, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches the filter being radially compressible (Column 4, Lines 60-63).
Concerning claims 6, 7, 28, and 29, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches the filter being configured to fit in a lumen of a vessel in a compressed state (Column 4, Lines 60-63), and the mesh and support members being configured to contact the vessel, specifically depending on the shape and size of the vessel (Figure 1; 4).
Concerning claims 8 and 30, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches the filter assembly being restrained in a radially compressed state within a sheath for delivery within a patient (Column 4, Lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restrain the filter assembly such that the second major diameter is equal to the first major diameter when the filter is in the compressed state (e.g., by restraining the assembly to the second major diameter or less) in order to provide the assembly with a smaller diameter to facilitate delivery through the vasculature of a patient.  
Furthermore, it would have been an obvious matter of design choice to restrain the filter assembly such that the second major diameter is equal to the first major diameter when the filter is in the compressed state, since applicant has not disclosed that having equal diameters in the compressed state solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well regardless to the relative major diameters in the compressed state.
Concerning claims 23 and 31, the combination of the Saito and Cully references as discussed above teaches the filter assembly of claims 22 and 24, wherein the Saito reference further teaches a sheath configured to enclose the filter (Figure 1; 10), wherein the plurality of support members are configured to expand upon removal of the sheath.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/13/2021